Title: To Thomas Jefferson from John Rutledge, Jr., 27 April 1789
From: Rutledge, John, Jr.
To: Jefferson, Thomas


Bordeaux, 27 Apr. 1789. Has received TJ’s of 17th with enclosed letters of introduction for Lisbon. Fears TJ will think him “very capricious” when he tells him that he has “defer’d going into Spain and  Portugal, and shall proceed with Mr. Short to Paris,” a decision determined by “my desire to see you before you sail for America, by the advanced state of the season, the accounts … received of the danger there is in travelling thro’ Spain in summer, and because I wish to be quietly settled in some place, for two or three months, that I may digest all I have seen for these last twelve months.” Will leave for Nantes in five or six days and hopes to be in Paris by 10 May.
